DETAILED FINAL OFFICE ACTION
This action is responsive to Applicant’s filing of a Response to Non-Final, dated 07/12/2022. The instant application is being examined under the pre-AIA  first to invent provisions.

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed 08/28/2019.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,749,030 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Response to Arguments
Applicant’s amendment to the claims with regards to the rejection under 35 U.S.C. §251, Recapture, is considered and found to overcome the rejections set forth. The rejection under 35 U.S.C. §251, Recapture, has been withdrawn. 

Applicant's arguments with regards to the rejection of claims 22, 27, 32, and 37 under 35 U.S.C. §251, 112 1st ¶, and 2nd ¶ have been fully considered but are moot because of the amendment to those claims. However, the amendment to the claims raises more issues with, see the rejections below.

Applicant’s statement about the provisional non-statutory double patenting rejection, “… since this is a provisional rejection, Applicant respectfully reserves any response thereto until the rejection is no longer provisional or there are no remaining rejections,” is considered. The rejection then still stands until such time.

Applicant’s arguments with regards to the rejection to the claims under 35 U.S.C. 103(a) have been considered and are not persuasive. In the remarks, Applicant states that Ko and Lee fail to teach or suggest at least the amended recitations of the independent claims. More specifically, 
“Unlike the present application, Ko only describes CSI collisions for multi serving cells according to paragraph [0553] therein. That is, Ko merely dis describes closes a plurality of CSI, where each CSI corresponds to each of multiple serving cells. However, Ko does not teach or suggest a plurality of CSI corresponding to one serving cell. 
In addition, referring to paragraphs [0597]-[0598] of Ko, a BS transmits CSI-RS only, but does not provide the terminal with interference measurement information, an index for the CSI configuration, or information for a CSI report type. That is, not only does Ko not teach or suggest a CSI configuration, Ko also fails to teach or suggest CSI interference information and CSI reporting type information. 
Further, according to Ko, the terminal selects information included in CSI (RI/PMI/CQI), but according to the present application, the base station configures what information to include via a CSI report type.
Since Ko does not teach or suggest a CSI configuration, it follows that it also does not teach or suggest an index of CSI configuration or reporting CSI corresponding to the CSI configuration”

, see page 17 of the Remarks.

As to the argument in the first paragraph, this scenario this not clearly claimed in the independent claims, i.e., the claim does not state a plurality of CSI corresponding to one serving cell, it clearly states “one or more” CSI configuration information. Plurality is not written in the claims. Therefore, the prior art of Ko reads on the claim language as written, rejected, and interpreted under BRI as stated below.
As to the argument in the second paragraph, firstly the “report type” is not claimed in the independent claim. Also see the rejections under 35 U.S.C. §251, 112 1st ¶, and 2nd ¶ with regards to “report type”. Furthermore, it is seen from the cited areas that Ko teaches the indexes of the CSI  and Lee is utilized for teaching interference measurement information, see rejection below.
As to the argument in the third paragraph, it is clear that the base station configures the information that is sent to the UE since Applicant states that the UE selects the information from the CSI message, which was sent from the base station. Furthermore, the independent claims to not claim report type, also see rejections regarding this claim language. As to the argument in the last paragraph, the patent of Lee is based on CSI configuration information and therefore would have to teach such, see abstract. Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 251 New Matter Rejection
Claims 22, 23, 27, 28, 32, 33, 37, and 38 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The limitation of, “ wherein the CSI configuration information for the serving cell includes information for a CSI report type, and wherein the information for the CSI report type is information for a quantity of types of feedback information to report in the CSI” is not specifically found in the specification. The cited area given by the Applicant does not link a CSI report type with the quantity of types of feedback information to report in the CSI. In fact, the term “report type” does not appear in the main body of the specification, which is where the Applicant’s cited area for support is mentioned.
Claims 27, 32, and 37 are rejected for similar reasons stated above.

The limitation of, “wherein a configuration for a CSI-RS associated with the interference measurement resource information is different from a configuration for a CSI-RS associated with the CSI-RS resource information for interference” is not found in the specification. More specifically, the cited area the Applicant gives in their remarks, Column 7, lines 9 – 43, does not state the word interference nor defining the terms CSI-RS resource information for interference and the interference measurement resource information. Furthermore, the cited areas of the specification does not state how these two limitations are different. Applicant is asked to point to the specific teachings of this amended claim and map the terms to the specification. 
Claims 28, 33, and 38 are rejected for similar reasons stated above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22, 23, 27, 28, 32, 33, 37, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of, “ wherein the CSI configuration information for the serving cell includes information for a CSI report type, and wherein the information for the CSI report type is information for a quantity of types of feedback information to report in the CSI” is not specifically found in the specification. The cited area given by the Applicant does not link a CSI report type with the quantity of types of feedback information to report in the CSI. In fact, the term “report type” does not appear in the main body of the specification, which is where the Applicant’s cited area for support is mentioned.
Claims 27, 32, and 37 are rejected for similar reasons stated above.

The limitation of, “wherein a configuration for a CSI-RS associated with the interference measurement resource information is different from a configuration for a CSI-RS associated with the CSI-RS resource information for interference” is not found in the specification. More specifically, the cited area the Applicant gives in their remarks, Column 7, lines 9 – 43, does not state the word interference nor defining the terms CSI-RS resource information for interference and the interference measurement resource information. Furthermore, the cited areas of the specification does not state how these two limitations are different. Applicant is asked to point to the specific teachings of this amended claim and map the terms to the specification. 
Claims 28, 33, and 38 are rejected for similar reasons stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 – 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 – 40 of copending Application No. 16/554,162 (reference application hereinafter, “ the ‘162 application”) in view of Lee et al. U.S. Patent No. 10,554,281, hereinafter “Lee”.  This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘180 application claims the similar limitations with added features, i.e., the instant application is a broader version of the ‘162 application. The ‘162 application does not claim a first and second interference measurement information. Lee teaches multiple interference measurements, (e.g., ¶¶ 16:27 – 39, 20:46 – 60 & 28:56 et seq., “In one or more embodiments, the UE may be explicitly provided with a list of at least one interference measurement resource (IM-CSI-RS or IMR) for each type of CSI (or CSI process) that the UE may have to report.”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Lee with the ‘162 application because “utilizing such an arrangement may also provide substantial flexibility for reporting different types of CSI”, (e.g., Lee, 29:39 – 40 et seq.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ko et al. U.S. Pub. No. 2012/0076028, hereinafter “Ko”, in view of Lee et al. U.S. Patent No. 10,554,281, hereinafter “Lee”.

Claim 21:
A method for transmitting channel state information (CSI), the method comprising:
identifying, by a user equipment (UE), CSI configuration information for a serving cell, the CSI configuration information including channel measurement resource information, interference measurement resource information, CSI reference signal (RS) resource information for interference, an index for the CSI configuration information, and information for a period and an offset,
wherein the channel measurement resource information includes CSI-RS resource information; and
Ko discloses a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose implicitly identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) through the CSI-RS… a UE may generate CSIs for one or more DL cells. Each CSI may include one or more CQIs calculated on the basis of precoding information that is determined by a combination of an RI, a first PMI, a second PMI, and a combination of first and second PMIs of one or more DL carriers”, (Fig. 35, ¶¶ [0596] — [0601]; ¶¶ [0011] — [0016]; [0147] — [0156], Fig. 18, Fig. 19, ¶¶ [0190] — [0194], calculates SINR in consideration of interferences, ¶¶ [0225] — [0226]; “transmission cycle is one time… the offset” Fig. 20, Fig. 21, ¶¶ [0196] — [0197]). Ko further teaches the information being for serving cells, (e.g., ¶¶ 0451 – 0455 et seq.). 
However, it is not clearly found that Ko teaches a interference measurement resource information. As closely interpreted by the Examiner, and in light of the rejections stated above, Lee teaches multiple interference measurement resource information and resource information for interference, (e.g., ¶¶ 16:27 – 39, 20:46 – 60 & 28:56 et seq., “In one or more embodiments, the UE may be explicitly provided with a list of at least one interference measurement resource (IM-CSI-RS or IMR) for each type of CSI (or CSI process) that the UE may have to report.”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Lee with Ko because “utilizing such an arrangement may also provide substantial flexibility for reporting different types of CSI”, (e.g., Lee, 29:39 – 40 et seq.).
reporting, by the UE, CSI corresponding to a CSI configuration information for the serving cell on a physical uplink channel, 
	Ko teaches multiple instances of reporting/ feedback using PUCCH, (e.g., Fig. 27 – 34 and supporting areas of those figures, & ¶¶ 0172 et seq.)
wherein the CSI corresponding to the CSI configuration information for the serving cell is acquired based on the channel measurement resource information, the interference measurement resource information, the CSI-RS resource information for interference, and the information for the period and the offset, associated with the CSI configuration information for the serving cell, and 
Ko discloses a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose implicitly identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) through the CSI-RS… a UE may generate CSIs for one or more DL cells. Each CSI may include one or more CQIs calculated on the basis of precoding information that is determined by a combination of an RI, a first PMI, a second PMI, and a combination of first and second PMIs of one or more DL carriers”, (Fig. 35, ¶¶ [0596] — [0601]; ¶¶ [0011] — [0016]; [0147] — [0156], Fig. 18, Fig. 19, ¶¶ [0190] — [0194], calculates SINR in consideration of interferences, ¶¶ [0225] — [0226]; “transmission cycle is one time… the offset” Fig. 20, Fig. 21, ¶¶ [0196] — [0197]). Ko further teaches the information being for serving cells, (e.g., ¶¶ 0451 – 0455 et seq.). However, it is not clearly found that Ko teaches a interference measurement resource information. As closely interpreted by the Examiner, and in light of the rejections stated above, Lee teaches multiple interference measurement resource information and resource information for interference, (e.g., ¶¶ 16:27 – 39, 20:46 – 60 & 28:56 et seq., “In one or more embodiments, the UE may be explicitly provided with a list of at least one interference measurement resource (IM-CSI-RS or IMR) for each type of CSI (or CSI process) that the UE may have to report.”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Lee with Ko because “utilizing such an arrangement may also provide substantial flexibility for reporting different types of CSI”, (e.g., Lee, 29:39 – 40 et seq.).
wherein the serving cell is configured with one or more CSI configuration information, and 
Ko discloses a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose implicitly identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) through the CSI-RS… a UE may generate CSIs for one or more DL cells. Each CSI may include one or more CQIs calculated on the basis of precoding information that is determined by a combination of an RI, a first PMI, a second PMI, and a combination of first and second PMIs of one or more DL carriers”, (Fig. 35, ¶¶ [0596] — [0601]; ¶¶ [0011] — [0016]; [0147] — [0156], Fig. 18, Fig. 19, ¶¶ [0190] — [0194], calculates SINR in consideration of interferences, ¶¶ [0225] — [0226]; “transmission cycle is one time… the offset” Fig. 20, Fig. 21, ¶¶ [0196] — [0197]). Ko further teaches the information being for serving cells, (e.g., ¶¶ 0451 – 0455 et seq.).
wherein the CSI configuration information is identified among the one or more CSI configuration information, in case of a collision between CSI reports for the one or more CSI configuration information. 
Ko discloses which configuration information it use in a hierarchical determination when a collision between CSI reports are determined, (e.g., ¶¶ 0011 – 0016, 0391 – 0393, 0440 – 0449, 0555, 0565 et seq., & 0580 et seq.). Furthermore, Ko teaches this limitation of not reporting based on type and index when a collision occurs, (e.g., ¶¶ 0011, “precoding matrix index (PMI)… wherein the CQI is calculated based on precoding information determined by a combination of the first and second PMI; determining, when two or more CSIs collide … low priority and is dropped.” & 0541 – 0557 et seq.).
The limitation of, “in case of”, which can be interpreted as alternative language in a method claim. Therefore, “in the case of” this limitation not occurring in a method step, i.e., in the alternate case where a collision does not happen, this limitation does not happen and therefore under BRI, the reporting step does not need to happen, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Claim 26 teaches similar limitations as claim 21 and is therefore rejected for similar reasons as stated above.
Claims 31 and 36 teach similar limitations as claim 1 with the added limitations of a transceiver and controller. Ko teaches these and other limitations similarly stated in claim 1, see above cited areas, and are therefore rejected for similar reasons as stated above.

Claim 22:
A method of claim 21, wherein the CSI configuration information for the serving cell includes information for the CSI report type, and wherein the information for the CSI report type includes information for a quantity of types of feedback information to report in the CSI. 
As closely interpreted by the Examiner, Ko does not specifically teach this limitation. Lee teaches utilizing quantity in their information, (e.g., 23:47 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilizing quantity in their determination to aid in avoiding systematic collocation between IM RE instances, (e.g., Lee, 23:35 – 55 et seq.).  
Claims 27, 32, and 37 teach similar limitations as claim 22 and are therefore rejected for similar reasons as stated above.

Claim 23:
A method of claim 21, wherein a configuration for a CSI-RS associated with the interference measurement resource information is different from a configuration for a CSI-RS associated with the CSI-RS resource information for interference. 
Ko teaches a type of interference measurement resource information, see above cited areas.
However, as closely interpreted by the Examiner and in light of the rejections above, it is not clearly found that Ko teaches the claim limitation above. Lee teaches the claim limitation, (e.g., ¶¶ 16:27 – 39, 20:46 – 60 & 28:56 et seq., “In one or more embodiments, the UE may be explicitly provided with a list of at least one interference measurement resource (IM-CSI-RS or IMR) for each type of CSI (or CSI process) that the UE may have to report.”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Lee with Ko because “utilizing such an arrangement may also provide substantial flexibility for reporting different types of CSI”, (e.g., Lee, 29:39 – 40 et seq.).
Claims 28, 33, and 38 teach similar limitations as claim 23 and is therefore rejected for similar reasons as stated above.



Claim 24:
A method of claim 21, wherein second CSI corresponding to a second CSI configuration information among the one or more CSI configurations information is not reported, in response to the collision between CSI reports corresponding to the one or more CSI configuration information.
Ko teaches this limitation of not reporting based on type and index when a collision occurs, (e.g., ¶¶ 0011, “precoding matrix index (PMI)… wherein the CQI is calculated based on precoding information determined by a combination of the first and second PMI; determining, when two or more CSIs collide … low priority and is dropped.” & 0541 – 0557 et seq.). Ko also discloses which configuration information it use in a hierarchical determination when a collision between CSI reports are determined, (e.g., ¶¶ 0011 – 0016, 0391 – 0393, 0440 – 0449, 0555, 0565 et seq., & 0580 et seq.). Furthermore, this limitation is mere duplication of parts/steps, see MPEP 2144.04.
Claims 29, 34, and 39 teach similar limitations as claim 24 and are therefore rejected for similar reasons as stated above.

Claim 25:
A method of claim 21, wherein CSI corresponding to a CSI configuration information with a lowest index has a priority among the one or more CSI configurations information.
Ko teaches this limitation where in the lowest priority for each of CSI (RI, PMI, CQI) is determined and are given specific priorities, (e.g., ¶¶ 0011, “precoding matrix index (PMI)… wherein the CQI is calculated based on precoding information determined by a combination of the first and second PMI; determining, when two or more CSIs collide … low priority and is dropped.” & 0553 – 0557 et seq.).
Claims 30, 35, and 40 teach similar limitations as claim 24 and are therefore rejected for similar reasons as stated above.

















Conclusion                                                                                                    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992


/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee:  /Roland Foster/, Primary Examiner, Art Unit 3992
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992